IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45619

STATE OF IDAHO,                                   )
                                                  )   Filed: June 29, 2018
       Plaintiff-Respondent,                      )
                                                  )   Karel A. Lehrman, Clerk
v.                                                )
                                                  )   THIS IS AN UNPUBLISHED
GRANT ABEL ULUKOA DACALIO,                        )   OPINION AND SHALL NOT
                                                  )   BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Grant Abel Ulukoa Dacalio pled guilty to felony eluding a peace officer. I.C. § 49-
1404(2)(a), (c). In exchange for his guilty plea, an additional charge was dismissed. Pursuant to
the plea agreement, the district court sentenced Dacalio to a unified term of five years, with a
minimum period of confinement of four years, to run concurrently with another sentence. The
district court retained jurisdiction, and Dacalio was sent to participate in the rider program.
       After Dacalio completed his rider, the district court relinquished jurisdiction. Dacalio
appeals, claiming that the district court erred by refusing to grant probation. We note that the
decision to place a defendant on probation or whether, instead, to relinquish jurisdiction over the

                                                  1
defendant is a matter within the sound discretion of the district court and will not be overturned
on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10
(1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990). The record
in this case shows that the district court properly considered the information before it and
determined that probation was not appropriate. We hold that Dacalio has failed to show that the
district court abused its discretion.   Therefore, the order of the district court relinquishing
jurisdiction is affirmed.




                                                2